Exhibit 10.1
April 27, 2011
Stephan Kiratsous
[address intentionally omitted]
Dear Stephan:
     We are most pleased to extend to you this offer to join our executive
management team. This letter agreement (the “Letter Agreement”) will formally
set forth the terms of your employment with Delphi Capital Management, Inc. (the
“Company”).
     1. Start Date. Provided that you execute this Letter Agreement, and subject
to satisfactory completion of a background check, your employment shall commence
on or about August 1, 2011 or such other date on which we mutually agree.
     2. Responsibilities. Upon the approval by the Board of Directors of the
Company’s parent company, Delphi Financial Group, Inc. (“DFG” and, together with
the Company and the other subsidiaries of DFG, the “Companies”) of your
appointment to such position, which shall be effective upon your commencement of
employment with the Company, you will serve as Executive Vice President and
Chief Financial Officer of DFG and of the Company. Such appointment shall be
submitted to DFG’s Board of Directors for approval at its meeting to be held on
May 11, 2011. In such capacity, you shall have such authority and perform such
tasks as Robert Rosenkranz, the Chief Executive Officer of DFG or his successor
(the “CEO”), and/or I (or my successor) assign to you from time to time relating
to the Companies. In connection with the performance of the duties of your
position, you shall comply with such rules of conduct as are from time to time
in effect with regard to the employees of the Companies at your level, including
but not limited to DFG’s Code of Conduct and Code of Ethics for Senior Financial
Officers.
     3. Compensation. Your compensation shall be as follows:
          (a) Base Salary. You will receive a base salary (“Base Salary”) at an
annual rate equal to that of the base salary paid to the CEO, as in effect from
time to time, payable in accordance with the regular payroll practices of the
Company. Presently, such rate is $890,000 per annum.

 



--------------------------------------------------------------------------------



 



          (b) Cash Bonus. You will be eligible to receive an annual cash bonus
(a “Cash Bonus”) pursuant to DFG’s Annual Incentive Compensation Plan (the
“Annual Plan”). Under the Annual Plan, the Cash Bonus payable to you for a
particular year will depend on the extent to which one of more goals adopted by
the Compensation Committee of DFG’s Board of Directors (the “Compensation
Committee”) for such year are satisfied, subject in all events to the ability of
the Compensation Committee to exercise negative discretion to reduce or
eliminate the amount of any Cash Bonus that would be earned by reason of the
satisfaction of such goals. For this purpose, the goals applicable to a
particular year will generally be the same as those which relate to the CEO’s
and my potential cash bonuses for such year. However, subject to the last
sentence of this paragraph 3(b) and to paragraph 5 below, the minimum amount of
the Cash Bonus payable to you with respect to calendar year 2011 will be
$875,000 (the “2011 Cash Bonus”). The target level of the Cash Bonus for each
year subsequent to 2011 shall be equal to fifty percent (50%) of the
corresponding cash bonus to the CEO for such year, provided that if a Committee
Determination (as such term is defined in paragraph 3(d) below) occurs, such
target percentage shall thereafter be equal to sixty percent (60%). The Cash
Bonus will be payable in accordance with the regular payroll practices of the
Company and you must be continue to be employed on the date cash bonuses are
paid to executive-level employees of the Company for the applicable year to be
eligible to receive a Cash Bonus for such year, subject to paragraph 5 below.
          (c) Share-Based Awards. You will be eligible for an annual share-based
award (a “Share-Based Award”), one-half of which consists of restricted share
units (“RSU’s”) of DFG’s Class A Common Stock (the “Stock”) and one-half of
which consists of options to purchase the Stock (“Options”) having an exercise
price per share equal to the closing price of the Stock on the New York Stock
Exchange (the “Closing Price”) on the effective date of such award, in each case
in a number determined in the discretion of the Compensation Committee. However,
subject to the last sentence of this paragraph 3(c) and to paragraph 5 below,
the minimum Share-Based Award to you for 2011 (the “2011 Share-Based Award”)
shall consist of (i) a number of RSU’s determined by dividing the amount of
$780,000 by the Closing Price on the effective date of such award and (ii) a
number of Options determined by dividing the amount of $2,340,000 by the Closing
Price on such date, each as established by formal action of the Compensation
Committee. The target level of the Share-Based Award for each year subsequent to
2011 shall be equal to fifty percent (50%) of the corresponding share-based
award to the CEO for such year, provided that if a Committee Determination
occurs, such target percentage shall thereafter be equal to sixty percent (60%).
You must continue to be employed on the date on which annual share-based awards
are made to executive-level employees of the Company to be eligible to receive a
Share-Based Award on such date.
          (d) Committee Determination. For purposes of the preceding paragraphs
3(b) and 3(c), a “Committee Determination” shall mean the determination of the
Compensation Committee, as evidenced by a formal resolution adopted by such
committee, that you have been instrumental in the implementation by DFG or one
of its subsidiaries of a specific acquisition, financing, strategic relationship
or other transaction that results in significant financial or

2



--------------------------------------------------------------------------------



 



positional benefits to DFG and which, in the context of typical executive
management performance evaluation processes, would be viewed as warranting a
merit pay increase.
          (e) Special Payment and Grants upon Commencement of Employment.
Effective on or about the date on which your employment commences, subject to
formal action by the Compensation Committee, you will receive (i) a cash payment
of $500,000, (ii) a number of options determined by dividing the amount of
$1,500,000 by the Closing Price on the effective date of such award (the
“Special Stock Option Grant”) having an exercise price per share equal to such
Closing Price and (iii) a number of RSU’s determined by dividing the amount of
$1,500,000 by the Closing Price on the effective date of such award (the
“Special RSU Grant”).
          (f) Terms of Options and RSU’s. The terms of all Options and RSU’s
granted to you shall be subject to the provisions of DFG’s 2003 Employee
Long-Term Incentive and Share Award Plan, as amended from time to time (the
“Plan”), and to such additional terms as are set forth in the Award Agreement
(as such term is defined in the Plan) relating to the applicable grant. Such
terms, including but not limited to those relating to vesting, forfeiture and,
in the case of RSU’s, the timing of the delivery of the underlying shares of the
Stock, will correspond in all material respects to those of the Options and
RSU’s granted to me concurrently with the applicable grants to you, and, in the
case of the grants contemplated by clauses (ii) and (iii) of the preceding
paragraph 3(e), such terms will be in accordance with the form of Special Award
Agreement attached to this Letter Agreement as Exhibit A (the “Special Award
Agreement”).
          (g) Withholdings. All payments made pursuant to this Letter Agreement
shall be subject to applicable withholdings for federal, state and local taxes
and to any withholdings elected by you pursuant to any of the Companies’ benefit
plans or programs in which you are eligible to participate.
     4. Benefits. You shall be eligible to participate in such benefit plans or
programs of the Companies as may exist from time to time to the same extent as
other persons employed by the Company at your level, subject in all events to
the terms of such plans and programs, which may be amended from time to time or
terminated at any time.
     5. Termination of Employment. Your employment shall be “at will,” which
means that either the Company or you may terminate your employment at any time,
for any reason, or for no reason, with or without notice. You agree to provide
the Company with one month prior notice if you resign. In the event that your
employment terminates for any reason, you shall receive your Base Salary through
the date of the termination of your employment. You will not be entitled to any
Cash Bonus, Share-Based Award or additional compensation for the year in which
your employment terminates (or any portion thereof) unless otherwise determined
by the Compensation Committee in its sole discretion, provided, however, in the
event your employment is terminated by the Company other than for Cause (as
defined in the Special Award Agreement) or by you for Good Reason (as defined in
the Special Award Agreement), in

3



--------------------------------------------------------------------------------



 



either case prior to the payment of the 2011 Cash Bonus or the granting of the
2011 Share-Based Award, you will be paid the 2011 Cash Bonus and receive the
2011 Share-Based Award no later than the last day on which you are employed by
the Company.
     6. Confidential Information. You acknowledge that you shall acquire during
your employment Confidential Information (as defined below) regarding the
businesses of the Companies. Accordingly, you agree that, without the prior
written consent of the Company, you shall not at any time disclose to any
unauthorized person or otherwise use any such Confidential Information except as
necessary in furtherance of your employment duties. “Confidential Information”
means non-public information concerning the Companies and their affiliated and
related entities, including but not limited to their operations, systems,
services, personnel, compensation, marketing, financial affairs, investment and
trading performance, philosophies, strategies and techniques, structure,
products, product development, transaction and financing structures, technology,
software, systems, valuation, risk and other models and analysis, research,
credit files, risk management tools, portfolio composition, trading parameters
and risk limits, service providers, data sources and contractual and other
business relationships.
     7. Company Property. You acknowledge that all property, originals and
copies of materials, records and documents (including materials maintained
electronically) generated by you or coming into your possession or under your
control during your employment, including but not limited to those containing or
relating to Confidential Information, are the sole property of the Companies.
Upon the termination of your employment for any reason, or upon the request of
the Company at any time, you will promptly deliver all copies of such materials
to the Company. At no time will you make or store any copy of any record, file,
memorandum, document, equipment or other item relating to the businesses of the
Companies, including but not limited to any computer data related to the
foregoing, except as necessary in furtherance of your employment duties.
     8. Work Product. You agree that all ideas, inventions, discoveries,
systems, interfaces, protocols, concepts, formats, suggestions, creations,
developments, arrangements, designs, programs, products, processes, investment
strategies, materials, computer programs or software, data bases, improvements,
valuation models, risk management tools and other tangible and intangible
properties related to the businesses of the Companies conceived, made or
developed during your employment, whether conceived by you alone or working with
others (collectively, the “Work Product”), shall be owned by, and belong
exclusively to, the Companies. You hereby assign to the Companies your entire
rights to the Work Product and agree to execute any documents and take any
action reasonably requested by any Company to protect the rights of such Company
in any Work Product.
     9. Non-Solicitation. During your employment and for a six month period
following the termination of your employment for any reason, you shall not
directly or indirectly, on behalf of yourself or any other person (i) solicit,
induce or encourage the resignation of any member, partner or employee of any of
the Companies, or any individual who was a member, partner or employee of any of
the Companies at any time during the six (6) month period immediately prior

4



--------------------------------------------------------------------------------



 



to the termination of your employment; (ii) interfere in any way with the
relationship between any of the Companies and any member, partner or employee or
any individual who was a member, partner or employee of a Company at any time
during the six (6) month period immediately prior to the termination of your
employment; or (iii) hire, or assist any other person in hiring, any member,
partner or employee of any of the Companies or any individual who was a member,
partner or employee of any of the Companies at any time during the six (6) month
period immediately prior to the termination of your employment.
     10. Non-Disparagement. You agree that you will not at any time, either
during or following the termination of your employment for any reason, publish
or communicate in any manner any statements that disparage any of the Companies
or any director, officer, employee or other affiliated or related person of any
of the Companies.
     11. Remedy for Breach. You hereby acknowledge that the provisions of
paragraphs 6, 7, 8, 9 and 10 are reasonable and necessary for the protection of
the Companies and their affiliated and related persons and entities, which will
be irreparably harmed if such covenants are not specifically enforced.
Accordingly, you agree that, in addition to any other relief to which the
Companies may be entitled, including claims for damages, the Companies shall be
entitled to seek and obtain injunctive relief (without the requirement of any
bond) from a court of competent jurisdiction for the purpose of restraining you
from an actual or threatened breach of such covenants.
     12. Miscellaneous.
          (a) No Other Restrictions; No Violations. You represent, warrant and
covenant that (i) you are not a party to or subject to any restrictive
covenants, legal restrictions or other agreements or obligations in favor of any
entity or person, other than your covenants with your present employer not to
solicit its employees or clients for a period of sixty days following your
termination of employment, including but not limited to non-competition
agreements, non-solicitation agreements or confidentiality agreements, where the
effect of such covenants, restrictions, agreements or obligations would be to
preclude, inhibit, impair or limit your ability to perform your obligations
under this Letter Agreement in any way, (ii) your employment hereunder does not
and will not violate the terms of any agreement to which you are a party and
(iii) you will not, in the course of your employment, make use of, or disclose
to any Company, any information, data or other intellectual property obtained by
or disclosed to you in the course of any former employment or provision of
services to any person or entity in a manner that would violate any restrictive
covenants, legal restrictions or other agreements or obligations in favor of any
entity or person.
          (b) Entire Agreement; Third Party Beneficiaries. This Letter Agreement
supersedes any and all existing agreements, oral or written, relating to the
employment and relationship contemplated hereby. You expressly acknowledge and
agree that each of the Companies not a named party hereto is an intended third
party beneficiary of this Letter Agreement and shall be entitled to enforce the
provisions hereof to the same extent as if it were a named party hereto.

5



--------------------------------------------------------------------------------



 



          (c) Amendments and Waivers. No provision of this Letter Agreement may
be amended, modified, waived or discharged except as agreed to in writing by the
parties hereto. The failure of a party to insist upon strict adherence to any
term of this Letter Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Letter Agreement.
          (d) Survival. Paragraphs 6 through 12 of this Letter Agreement shall
survive the termination of your employment.
          (e) Governing Law and Venue. This Letter Agreement shall be governed
and construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to conflicts of laws principles. The parties agree irrevocably to submit to the
exclusive jurisdiction of the federal courts or, if no federal jurisdiction
exists, the state courts, located in New York City, New York, for the purposes
of any suit, action or other proceeding brought by any party arising out of this
Letter Agreement and hereby waive, and agree not to assert in any manner, in any
such suit, action, or proceeding, any claim that such party is not personally
subject to the jurisdiction of the above-named courts, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper, or that the provisions of this Letter
Agreement may not be enforced in or by such courts.
          (f) Severability. If any provision of this Letter Agreement is invalid
or unenforceable, the balance of this Letter Agreement shall remain in effect.
You acknowledge that the restrictive covenants contained in paragraphs 6, 7, 8,
9 and 10 hereof are a condition of this Letter Agreement and are reasonable and
valid in geographical and temporal scope and in all other respects.
          (g) Judicial Modification. If any court or arbitrator determines that
any of the covenants in paragraphs 6, 7, 8, 9 and 10 hereof or any part of any
of them, is invalid or unenforceable, the remainder of such covenants and parts
thereof shall not thereby be affected and shall be given full effect, without
regard to the invalid portion. If any court or arbitrator determines that any of
such covenants, or any part thereof, is invalid or unenforceable because of the
geographic or temporal scope of such provision, such court or arbitrator shall
reduce such scope to the extent necessary to make such covenants valid and
enforceable.
          If the foregoing correctly sets forth the terms of your employment,
please confirm your acceptance of such employment by signing where indicated
below. We are very excited about the prospects of working together to build a
better Delphi.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



            Very truly yours,

DELPHI CAPITAL MANAGEMENT, INC.
      By:           Donald A. Sherman        President and Chief Operating
Officer        DELPHI FINANCIAL GROUP, INC.
      By:           Donald A. Sherman        President and Chief Operating
Officer     

          Confirmed and accepted:
        Stephan Kiratsous         

7



--------------------------------------------------------------------------------



 



Exhibit A
                    , 2011
Mr. Stephan Kiratsous
Delphi Capital Management, Inc.
590 Madison Avenue, 30th Floor
New York, NY 10022
Re:      Award Agreement
Dear Stephan:
     This letter will serve as notice of separate awards (collectively, the
“Awards”) of Options and Restricted Share Units that have been made to you
pursuant to the provisions of the Delphi Financial Group, Inc. (the “Company”)
2003 Employee Long-Term Incentive and Share Award Plan, as amended (the “Plan”),
by action of the Compensation Committee of the Board of Directors of the Company
(the “Committee”), effective _________, 2011, the terms and conditions of which
are described herein. All capitalized terms used but not defined herein shall
have the meanings given to them in the Plan.
     Pursuant to Section 5(b) of the Plan, you have been granted options to
purchase up to ______ shares of the Company’s Class A Common Stock at the price
of $____ per share (the “Options”), which was the fair market value of such
stock as of ________, 2011, the date of such grant, as determined under the
Plan.
     The Options shall become exercisable in five equal and cumulative annual
installments of one-fifth (20%) per year, beginning on _________ [first
anniversary of grant date to be inserted], 2012. In addition, if your employment
with the Company is terminated by the Company other than for Cause or by you for
Good Reason, the Options shall become exercisable in their entirety, effective
as of the date of such termination. If not exercised sooner, the Options will
terminate at the close of business on _________ [tenth anniversary of grant date
to be inserted], 2021 or under the circumstances otherwise provided in the Plan.
The Options are in all respects subject to each of

8



--------------------------------------------------------------------------------



 



the terms and conditions of the Plan, a copy of which is attached hereto as
Exhibit A.
     In addition, pursuant to Section 5(d) of the Plan, you have been awarded
_______ Restricted Share Units (the “Units”), which are subject to the following
terms and conditions:
     The Units entitle you to receive ______ shares of the Company’s Class A
Common Stock (the “Stock”) upon the earliest of (a) your death or Disability (as
defined below), (b) the expiration of any such Delay Period (as defined below)
as may be required by the penultimate paragraph of this letter following your
“separation from service” (which term, as used herein, shall have the definition
contained in Treas. Reg. § 1.409A-1(h)) with the Company (i) by reason of your
Occupational Disability (as defined below) that does not also qualify as a
Disability (as defined below) or normal retirement in accordance with the
policies set by the Company’s Board of Directors (the “Board”), (ii) by the
Company other than for Cause, (iii) by you for Good Reason, or (iv) for any
reason following a Change of Ownership of the Company, (c) an event or condition
that constitutes both a Change of Ownership of the Company and a “change in
control event” (which term, as used herein, shall have the definition contained
in Treas. Reg. 1.409A-3(i)(5)(i)) with respect to the Company, and (d) with
respect to the Applicable Vested Percentage of such number of shares of the
Stock only, upon the expiration of such Delay Period as may be required by the
penultimate paragraph of this letter following your “separation from service”
with the Company for any reason. The “Applicable Vested Percentage,” with
respect to the Units, shall be equal to zero until _________ [third anniversary
of grant date to be inserted], 2014, at which time such percentage will increase
to thirty-three and one-third percent (33 1/3%), with such percentage to
increase by an additional 33 1/3% on each of ________ [fourth anniversary of
grant date to be inserted], 2015 and _________ [fifth anniversary of grant date
to be inserted], 2016, on which date such percentage will be equal to one
hundred percent. In each case where the application of the percentage set forth
in the preceding sentence would result in an entitlement to a number of shares
of the Stock that is not a whole number, such number shall be rounded down to
the nearest whole number.
     However, if your employment with the Company terminates other than (a) by
the Company not for Cause or by you for Good

9



--------------------------------------------------------------------------------



 



Reason, (b) due to your death, Disability, Occupational Disability, or normal
retirement in accordance with the policies set by the Board, or (c) for any
reason following a Change of Ownership of the Company, the Units will, except as
to the Applicable Vested Percentage thereof then in effect, be forfeited to the
Company. In addition, notwithstanding anything set forth above or otherwise in
this letter, if your employment is terminated by the Company for Cause, the
Units will be forfeited to the Company.
     For purposes of the foregoing, with respect to each of the Options and the
Units, as applicable:
          “Cause” means (a) conviction of a felony or other crime involving
fraud, dishonesty or moral turpitude, (b) fraud with respect to the business of
the Company, or (c) gross neglect of duties of your office specified in writing
by the Board. For purposes hereof, you shall not be deemed to have been
terminated for Cause until the later to occur of (i) the 30th day after notice
of termination is given to you and (ii) the delivery to you of a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the members of the Board at a meeting called and held for that purpose, and at
which you together with your counsel were given an opportunity to be heard,
finding that you were guilty of conduct described in this definition of “Cause”,
and specifying the particulars thereof in detail.
          “Good Reason” means your voluntary termination of employment within
120 days after the occurrence without your express written consent of any of the
following events, provided that you give notice to the Company at least 30 days
in advance requesting that the situation be remedied, and the situation remains
unremedied upon expiration of such 30-day period: (i) your removal from, or any
failure to elect (or, as the case may be, reelect) you to, the positions of
Executive Vice President and Chief Financial Officer of the Company, except in
connection with your termination for Cause, Occupational Disability, or
Disability or termination by you other than for Good Reason; (ii) reduction in
your rate of base salary for any fiscal year to less than 100 percent of the
rate of your base salary currently in effect; (iii) failure of the Company to
continue in effect any retirement, life insurance, medical insurance or
disability plan in which you are presently participating unless the Company
provides you with a plan or plans that provide

10



--------------------------------------------------------------------------------



 



substantially comparable benefits; (iv) a Change of Ownership; or (v) any
purported termination by the Company of your employment for Cause that is not
effected in compliance with the definition of “Cause” above.
          “Occupational Disability” means an illness, injury, accident or
condition of either a physical or psychological nature as a result of which you
are unable to perform substantially the duties and responsibilities of your
position for 180 days during a period of 365 consecutive calendar days.
          You will be deemed to have a “Disability” if you (i) are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) are, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.
          In the event that a dividend is paid or property is distributed
(including, without limitation, shares of Stock) with respect to a share of the
Stock while a Unit is outstanding, you will receive with respect to each Unit
then outstanding: (a) in the case of a cash dividend, or a distribution of
property other than stock, dividend equivalents in cash or such property which
shall be paid within the calendar month in which the dividend or distribution is
paid; and (b) in the case of a stock dividend, a number of additional Units
equal to the number of whole or fractional shares of Stock that would have been
paid if the Units had been Stock outstanding on the date of distribution.
          In the event of a stock split (other than where effected pursuant to a
stock dividend) or combination of shares, recapitalization or other change in
the Company’s capitalization, or other distribution to common stockholders other
than normal cash dividends, the Committee will make any appropriate adjustments
to the number and kind of shares of stock or securities to which the Units
relate. The Committee may also make appropriate adjustments to take into account
mergers, consolidations, acquisitions, dispositions or similar

11



--------------------------------------------------------------------------------



 



corporate transactions if it is determined by the Committee that adjustments are
appropriate to preserve (but not enhance) the value of the Units.
          In the event it shall be determined by the Company’s independent
auditors that any payment or distribution made, or benefit provided (including,
without limitation, the acceleration of any payment, distribution or benefit and
the acceleration of vesting of any of the Units), by the Company to or for your
benefit (whether paid or payable or distributed or distributable pursuant to the
terms hereof or otherwise, but determined without regard to any additional
payments required pursuant hereto) (a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) (or any similar excise tax) or any interest or penalties are
incurred by you with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then you shall be entitled to receive an additional payment (a
“Gross-Up Payment”), to be made no later than the end of the calendar year in
which you make payment of the Excise Tax (notice of which payment shall be
provided by you to the Company), in an amount such that after payment by you of
all taxes (including any Excise Tax, income tax or payroll tax) imposed upon the
Gross-Up Payment and any interest or penalties imposed with respect to such
taxes, you retain from the Gross-Up Payment an amount equal to the Excise Tax
imposed upon the Payments.
          The Units may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of prior to the time, if any, that you become entitled to
receive shares of Stock as provided herein other than by will or the laws of
descent and distribution.
          The Options and the Units are subject to the terms and conditions of
the Plan, as supplemented and modified by the terms of this letter. In the event
of any conflict between the terms of the Plan and the terms of this letter as
regards the Options or the Units, the terms of this letter shall prevail.
          It is intended that the Awards and this letter will comply with
Section 409A of the Code and any regulations and guidelines issued thereunder,
to the extent subject thereto, and this letter shall be interpreted on a basis
consistent with such

12



--------------------------------------------------------------------------------



 



intent. Notwithstanding any provision to the contrary in this letter, if you
are, on the date of your “separation from service”, a “specified employee”
within the meaning of that term under Treas. Reg. Section 1.409A-1(i), then with
regard to any distribution of Stock for which clauses (b) or (d) of the fifth
paragraph of this letter provide, such distribution shall not be made prior to
the earlier of (i) the expiration of the six (6)-month period measured from the
date of your “separation from service” or (ii) the date of your death (the
“Delay Period”). Upon the expiration of the Delay Period, all distributions
delayed pursuant to this paragraph shall be made to you in a single lump sum.
The Company shall not have any obligation to indemnify or otherwise protect you
from any obligation to pay any taxes pursuant to Section 409A of the Code.
          Please confirm your consent to and acceptance of the terms and
conditions of the Awards set forth above, and your acknowledgement that such
Awards satisfy the requirements of clauses (ii) and (iii) of paragraph 3(e) of
the letter agreement between the Company’s subsidiary, Delphi Capital
Management, Inc., and you dated April __, 2011, by signing and dating both
counterparts of this letter and returning one to me. The other counterpart may
be retained for your files.
Very truly yours,
Chad W. Coulter
Senior Vice President,
General Counsel and Secretary
Agreed to and accepted:

       
 
Stephan Kiratsous
  Date:                                         

13